DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 02/19/2021 for application with case number 16/276022 (filed on 02/14/2019) in which claims 1-4 were originally presented for examination.

Status of Claims
Claims 1-4 are currently amended. Claim 5 has been added as a new independent claim. Accordingly, Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-026366, filed on 02/16/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/14/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 02/19/2021 have been fully considered and are addressed as follows:
Regarding the claim Interpretation under 35 USC §112(f): Interpretation of claims 1-4 under 35 USC §112(f), is withdrawn, as the amended claims filed on 02/19/2021 have properly addressed the claim interpretation under §112(f) recited in the non-final office action mailed on 12/14/2020. 
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1-4 as being clearly anticipated by the prior art of Yamaga (JP 2013-155631 A) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicant respectfully submits the point in time of Yamaga that the Examiner has aligned with the "first time point" of claim 1 (i.e. when the vehicle begins moving) is not reliant upon an operation of the brake pedal. For example, a vehicle can be in a stopped state when the brake pedal is not depressed (e.g. when the vehicle is on an incline). In this case, the driver input of depressing the accelerator pedal without operating the brake pedal will cause the vehicle to begin moving. Alternatively, the vehicle can begging moving when the brake pedal is depressed (e.g. pressing the accelerator pedal and brake pedal at the same time). The vehicle of Yamaga would interpret both of these scenarios, which do not relate to operating the brake pedal, as the time point which the Examiner has aligned with the "first time option" of claim 1. Further, Yamaga fails to disclose monitoring operation of the brake pedal for determining any timings. Accordingly, applicant respectfully submits Yamaga fails to disclose the feature (emphasis added) "wherein the first time point is a time point at which the brake operation sensor determines that the driver does not operate the brake operation member" recited in claim 1” (see Remarks pages 8-9; emphasis added)
The examiner respectfully disagrees. Examiner points to Yamaga which teaches a brake switch 52 [brake operation sensor] that is provided in the vicinity of the brake pedal 30 [brake operation member] to output an ON signal in response to the driver's depression (operation) of the brake pedal 30 [i.e., Yamaga teaches monitoring operation of the brake pedal for determining (see Yamaga’s Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]).
Applicant asserts that:
“In Yamaga, the depression amount of the pedal is determined once the vehicle reaches the predetermined speed. See page 5, paragraph 4 or Yamaga. As such, the time at which the Examiner has aligned the "second time point" of claim 1 is based on the vehicle reaching a speed, and the depression amount of the pedal is determined after the time point. Accordingly, Applicant respectfully submits Yamaga fails to disclose the feature (emphasis added) "the second time point is a time point at which an index value which changes in response to the acceleration operation amount satisfies a predetermined index value condition that is satisfied when the driver performs a predetermined sudden operation of the acceleration operation member" recited in claim 1” (see Remarks pages 9-10; emphasis added)
The examiner respectfully disagrees. Examiner points to Yamaga which teaches a state during which (i.e., predetermined threshold time) the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) [i.e., predetermined index value] from a stop state (vehicle speed 0) [i.e., first time point]. At that time [i.e., second time point], the depression amount of the accelerator pedal 16 [i.e., the acceleration operation amount] is a predetermined value [i.e., satisfies a predetermined index value condition] (see Yamaga’s Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]).	
Applicant asserts that:
“the sudden start of Yamaga (aligned with the "mistaken acceleration operation condition" of claim 1) is not based on an amount of time between two time points. Rather, the sudden start of Yamaga is based on a depression amount of the accelerator pedal. Accordingly, Applicant respectfully submits Yamaga fails to disclose the feature (emphasis added) "determine that a mistaken acceleration operation condition is satisfied based on a time from a first time point to a second time point being equal to or shorter than a predetermined threshold time" recited in claim 1” (see Remarks page 10; emphasis added)
The examiner respectfully disagrees. Examiner points to Yamaga which teaches when [i.e., at time] the stepping speed [i.e., amount of time between two time points] is equal to or higher than the predetermined speed [i.e., equal to or shorter than a predetermined threshold time], the vehicle 10 is determined to start suddenly [i.e., mistaken acceleration operation condition] (see Yamaga’s Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]).
Applicant asserts that:
“Claim 2 recites the feature (emphasis added) "wherein the controller is further configured to: adopt the acceleration operation amount as the index value, and determine that the index value satisfies the index value condition when the acceleration operation amount is equal to or greater than a predetermined threshold operation amount."
As recited in claim 2, the "acceleration operation amount" is adopted as the index value. As recited in claim 1, the "accelerator operation amount" corresponds to an acceleration operation member, and the "second time point" is a point at which the index value changes. Accordingly, the claimed "second time point" is based on a change in the acceleration operation member. In contrast, as discussed above, the point in time of Yamaga that the Examiner has aligned with the "second time point" of the claims is based on the vehicle reaching a speed and does not incorporate a state of the accelerator pedal. Accordingly, Applicant respectfully submits Yamaga fails to disclose the features or claim 2.” (see Remarks pages 11; emphasis added)
The examiner respectfully disagrees. Examiner points to Yamaga which teaches a driving support device that suppresses the increase in the vehicle speed due to erroneous pedal depression (see Yamaga’s Abstract). Yamaga discloses a state during which (i.e., predetermined threshold time) the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) [i.e., predetermined index value] from a stop state (vehicle speed 0) [i.e., first time point]. At that time [i.e., second time point], the depression amount of the accelerator pedal 16 [i.e., the acceleration operation amount] is a predetermined value [i.e., equal to predetermined threshold operation amount] (see Yamaga’s Fig. 1, Fig. 2, Fig. 5 & Page 4 ¶[13] – Page 5 ¶[11]).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 USC §102(a)(1) as being clearly anticipated by JP 2013-155631 A by Yamaga Takao (hereinafter “Yamaga”). The rejections below is based on the machine translation of the Yamaga’s reference, a copy of which is attached to the Non Final Office Action and the 892 form mailed on 12/14/2020. 

As per claim 1, Yamaga teaches a driving support device (see Abstract: driving support device that suppresses the increase in the vehicle speed due to erroneous pedal depression) comprising: 
an acceleration operation amount sensor configured to acquire an acceleration operation amount of an acceleration operation member which a driver operates in order to increase driving force generated by a drive device of a vehicle (see Fig. 1: accelerator opening sensor 50 [acceleration operation amount sensor], accelerator pedal 16 [acceleration operation member] & engine 12 [drive device] of Vehicle 10, and see Page 4 ¶[10]: An accelerator opening sensor 50 [acceleration operation amount sensor] is provided in the vicinity of the accelerator pedal 16 [acceleration operation member] in the vehicle driver's seat, and outputs a signal proportional to the depression amount (accelerator opening) AP of the driver’s accelerator pedal 16); 
a brake operation sensor configured to determine whether the driver operates a brake operation member which the driver operates in order to increase braking force generated by a brake device of the vehicle (see Fig. 1: brake switch 52 [brake operation sensor] & brake pedal 30 [brake operation member], and see Page 4 ¶[11]: A brake switch 52 [brake operation sensor] is provided in the vicinity of the brake pedal 30 [brake operation member] to output an ON signal in response to the driver's depression (operation) of the brake pedal 30); 
a shift position sensor configured to detect a shift position of the vehicle (see Fig. 1: position sensor 56 [shift position sensor] & shift lever 54, and see Page 4 ¶[11]: a position sensor 56 is provided in the vicinity of the shift lever 54. An output indicating the range selected by the driver among P, R, N, D, and L is generated); 
a controller (see Fig. 1& Page 4 ¶[13]: The ECU 62 [controller] also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20) configured to:
determine that a mistaken acceleration operation condition is satisfied based on a time from a first time point to a second time point being equal to or shorter than a predetermined threshold time (see Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]: The ECU 62 also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20 when [first time point] the vehicle 10 starts [driver does not operate the brake operation member] or operates the brake hydraulic mechanism 36. The vehicle is forcibly activated separately from the operation of the brake pedal 30 [brake operation member] by a person to decelerate the traveling of the vehicle 10 to suppress an increase in vehicle speed (more specifically, sudden start) [predetermined sudden operation] due to a mistake in stepping on the accelerator pedal 16 [mistaken acceleration operation condition] and the brake pedal 30 … it is determined whether or not the vehicle 10 has suddenly started in S10 [mistaken acceleration operation condition]. Here, the start of the vehicle 10 means a state during which [predetermined threshold time] the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) from a stop state [first time point] (vehicle speed 0). At that time [second time point], the depression amount of the accelerator pedal 16 is a predetermined value. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly [mistaken acceleration operation condition]), while the shift position is at a reverse position for driving the vehicle backward (see Page 3 ¶[10]: when the vehicle tries to run backward, the reverse running can be prevented ,and see Page 6 ¶[7]: it is determined whether or not the traveling direction of the vehicle 10 is the same as the traveling direction at the time of parking when the vehicle 10 is started, more specifically, whether or not the vehicle 10 is moving backward); and
based on the mistaken acceleration operation condition being satisfied, vary the driving force in response to the acceleration operation amount smaller than the driving force is varied in response to the acceleration operation amount when the mistaken acceleration operation condition is not satisfied (see Fig. 2, Fig. 4 & Page 5 ¶[8]-[11]: when it is affirmed in S10 and it is determined that the vehicle 10 has started suddenly, the process proceeds to S16, and control (first vehicle speed suppression force control) for causing the vehicle 10 to generate the first vehicle speed suppression force is performed … the first vehicle speed suppression force is indicated by the throttle opening. When the vehicle 10 starts suddenly, there is a possibility that the accelerator pedal 16 may be mistakenly pressed. Therefore, as shown by the solid line in FIG. 4 even if it exists, the vehicle speed rise (specifically sudden start) by it is suppressed. Specifically, the target throttle opening is calculated so that the rotational driving force of the engine 12 decreases [smaller , the throttle opening control value is calculated from the target throttle opening, and the throttle opening control output to the DBW mechanism 20 is performed), wherein the first time point is a time point at which the brake operation determination unit determines that the driver does not operate the brake operation member, and the second time point is a time point at which an index value which changes in response to the acceleration operation amount satisfies a predetermined index value condition to be satisfied when the driver performs a predetermined sudden operation of the acceleration operation member (see Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]: The ECU 62 [controller] also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20 when [first time point] the vehicle 10 starts [driver does not operate the brake operation member], as described later, or operates the brake hydraulic mechanism 36. The vehicle is forcibly activated separately from the operation of the brake pedal 30 [brake operation member] by a person to decelerate the traveling of the vehicle 10 to suppress an increase in vehicle speed (more specifically, sudden start) [predetermined sudden operation] due to a mistake in stepping on the accelerator pedal 16 [the driver performs a predetermined sudden operation of the acceleration operation member] and the brake pedal 30 … it is determined whether or not the vehicle 10 has suddenly started in S10. Here, the start of the vehicle 10 means a state during which the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) [predetermined index value] from a stop state (vehicle speed 0). At that time [second time point], the depression amount of the accelerator pedal 16 is a predetermined value. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly [predetermined sudden operation]).

As per claim 2, Yamaga teaches the driving support device according claim 1, accordingly, the rejection of claim 1 above is incorporated. Yamaga teaches wherein the controller is further configured to: 
adopt the acceleration operation amount as the index value, and 
determine that the index value satisfies the index value condition when the acceleration operation amount is equal to or greater than a predetermined threshold operation amount (see Fig. 2, Fig. 4, Fig. 5 & Page 5 ¶¶[4]-[11]: it is determined whether or not the vehicle 10 has suddenly started in S10. Here, the start of the vehicle 10 means a state during which the vehicle 10 reaches a predetermined vehicle speed [increase speed] (for example, 10 km/h) [satisfies the index value condition] from a stop state (vehicle speed 0). At that time, the depression amount of the accelerator pedal 16 [acceleration operation amount] is a predetermined value [equal to … predetermined threshold operation amount]. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly, … when it is affirmed in S10 and it is determined that the vehicle 10 has started suddenly, the process proceeds to S16, and control [adapt] (first vehicle speed suppression force control) for causing the vehicle 10 to generate the first vehicle speed suppression force is performed … the first vehicle speed suppression force is indicated by the throttle opening. When the vehicle 10 starts suddenly, there is a possibility that the accelerator pedal 16 may be mistakenly pressed. Therefore, as shown by the solid line in FIG. 4 even if it exists, the vehicle speed rise (specifically sudden start) by it is suppressed. Specifically, the target throttle opening is calculated so that the rotational driving force of the engine 12 decreases, the throttle opening control value is calculated from the target throttle opening, and the throttle opening control output to the DBW mechanism 20 is performed [adopt the acceleration operation amount]).

As per claim 3, Yamaga teaches the driving support device according claim 1, accordingly, the rejection of claim 1 above is incorporated. Yamaga teaches wherein the controller is further configured to: 
adopt each of the acceleration operation amount and an increase speed of the 25acceleration operation amount as the index value, and 
determine that the index value satisfies the index value condition when the acceleration operation amount is equal to or greater than a predetermined threshold operation amount and the increase speed of the acceleration operation amount is equal to or higher than a predetermined threshold speed (see Fig. 2, Fig. 4, Fig. 5 & Page 5 ¶¶[4]-[11]: it is determined whether or not the vehicle 10 has suddenly started in S10. Here, the start of the vehicle 10 means a state during which the vehicle 10 reaches a predetermined vehicle speed [increase speed] (for example, 10 km/h) [predetermined index value] from a stop state (vehicle speed 0). At that time, the depression amount of the accelerator pedal 16 [acceleration operation amount] is a predetermined value [equal to … predetermined threshold operation amount]. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly, … when it is affirmed in S10 and it is determined that the vehicle 10 has started suddenly, the process proceeds to S16, and control [adapt] (first vehicle speed suppression force control) for causing the vehicle 10 to generate the first vehicle speed suppression force is performed … the first vehicle speed suppression force is indicated by the throttle opening. When the vehicle 10 starts suddenly, there is a possibility that the accelerator pedal 16 may be mistakenly pressed. Therefore, as shown by the solid line in FIG. 4 even if it exists, the vehicle speed rise (specifically sudden start) by it is suppressed. Specifically, the target throttle opening is calculated so that the rotational driving force of the engine 12 decreases, the throttle opening control value is calculated from the target throttle opening, and the throttle opening control output to the DBW mechanism 20 is performed [adopt the acceleration operation amount]).

As per claim 4, Yamaga teaches the driving support device according claim 1, accordingly, the rejection of claim 1 above is incorporated. Yamaga teaches wherein the controller is further configured to: 
determine whether the vehicle is located on a slope which the vehicle goes up when the vehicle is driven backward, 
set the threshold time to a first threshold time based on a determination that the vehicle is not located on the slope, and 
set the threshold time to a second threshold time which is shorter than the first threshold time based on a determination that the vehicle is located on the slope (see Fig. 2, Fig. 6 & Page 5 ¶[13] - Page 8 ¶[7]: Next, in S18, it is determined whether or not the bit of the flag FL is set to 1. Since the initial value of the bit of the flag FL is 0, the determination in S18 is generally denied and the process proceeds to S20, where a determination is made as to whether or not there is a traveling load [determining whether the vehicle is located on a slope] … When the result in S100 is affirmative, the routine proceeds to S102, where it is determined that the presence of a traveling load is detected in the traveling direction of the vehicle 10. The traveling load means a road surface state that becomes a load for traveling of the vehicle 10 such as a step or an uphill [slope]. When the result in S100 is negative, the program proceeds to S104, in which it is determined that the presence of a traveling load in the traveling direction of the vehicle 10 has not been detected … when the result in S22 in the flowchart of FIG. 2 is affirmative and it is determined that the presence of a traveling load is detected in the traveling direction of the vehicle 10, the process proceeds to S28, and the bit of the flag FL is set to 1. That is, the bit of the flag FL is set to 1 when it is determined that the presence of a traveling load is detected in the traveling direction of the vehicle 10. Next, the process proceeds to S30, and the traveling direction coincidence determination is executed ... when a traveling load such as a step is detected, the vehicle speed suppression force is reduced so that the vehicle can pass through the step by switching to the control that generates the second vehicle speed suppression force (in other words, the driving force of the vehicle 10)).

As per claim 5, Yamaga teaches a driving support device (see Abstract: driving support device that suppresses the increase in the vehicle speed due to erroneous pedal depression) comprising: 
an acceleration operation amount sensor configured to acquire an acceleration operation amount of an acceleration operation member which a driver operates in order to increase driving force generated by a drive device of a vehicle (see Fig. 1: accelerator opening sensor 50 [acceleration operation amount sensor], accelerator pedal 16 [acceleration operation member] & engine 12 [drive device] of Vehicle 10, and see Page 4 ¶[10]: An accelerator opening sensor 50 [acceleration operation amount sensor] is provided in the vicinity of the accelerator pedal 16 [acceleration operation member] in the vehicle driver's seat, and outputs a signal proportional to the depression amount (accelerator opening) AP of the driver’s accelerator pedal 16);
a brake operation sensor configured to determine whether the driver operates a brake operation member which the driver operates in order to increase braking force generated by a brake device of the vehicle (see Fig. 1: brake switch 52 [brake operation sensor] & brake pedal 30 [brake operation member], and see Page 4 ¶[11]: A brake switch 52 [brake operation sensor] is provided in the vicinity of the brake pedal 30 [brake operation member] to output an ON signal in response to the driver's depression (operation) of the brake pedal 30);
a shift position sensor configured to a shift position of the vehicle (see Fig. 1: position sensor 56 [shift position sensor] & shift lever 54, and see Page 4 ¶[11]: a position sensor 56 is provided in the vicinity of the shift lever 54. An output indicating the range selected by the driver among P, R, N, D, and L is generated);
(see Fig. 1& Page 4 ¶[13]: The ECU 62 [controller] also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20) configured to:
obtain a first time point based on a point in time that the brake operation sensor detects that the driver has stopped operating the brake operation member (see Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]: The ECU 62 [controller] also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20 when [first time point] the vehicle 10 starts [driver does not operate the brake operation member], as described later, or operates the brake hydraulic mechanism 36 [driver has stopped operating the brake operation member]. The vehicle is forcibly activated separately from the operation of the brake pedal 30 [brake operation member] by a person to decelerate the traveling of the vehicle 10 to suppress an increase in vehicle speed (more specifically, sudden start) [predetermined sudden operation] due to a mistake in stepping on the accelerator pedal 16 [the driver performs a predetermined sudden operation of the acceleration operation member] and the brake pedal 30 …  it is determined whether or not the vehicle 10 has suddenly started [driver has stopped operating the brake operation member] in S10. Here, the start of the vehicle 10 [driver has stopped operating the brake operation member] means a state during which the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) [predetermined index value] from a stop state (vehicle speed 0));
obtain a second time point based on a point in time that an index value, which changes in response to the acceleration operation amount, satisfies a predetermined index value condition (see Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]: The ECU 62 [controller] also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20 when [first time point] the vehicle 10 starts [driver does not operate the brake operation member] … it is determined whether or not the vehicle 10 has suddenly started in S10. Here, the start of the vehicle 10 [driver has stopped operating the brake operation member] means a state during which the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) [predetermined index value] from a stop state (vehicle speed 0). At that time [second time point], the depression amount of the accelerator pedal 16 is a predetermined value. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly [predetermined sudden operation]);
determine that a mistaken acceleration operation condition is satisfied based on a time from the first time point to the second time point being equal to or shorter than a predetermined threshold time (see Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]: The ECU 62 also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20 when [first time point] the vehicle 10 starts [driver does not operate the brake operation member] or operates the brake hydraulic mechanism 36. The vehicle is forcibly activated separately from the operation of the brake pedal 30 [brake operation member] by a person to decelerate the traveling of the vehicle 10 to suppress an increase in vehicle speed (more specifically, sudden start) [predetermined sudden operation] due to a mistake in stepping on the accelerator pedal 16 [mistaken acceleration operation condition] and the brake pedal 30 … it is determined whether or not the vehicle 10 has suddenly started in S10 [mistaken acceleration operation condition]. Here, the start of the vehicle 10 means a state during which [predetermined threshold time] the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) from a stop state [first time point] (vehicle speed 0). At that time [second time point], the depression amount of the accelerator pedal 16 is a predetermined value. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly [mistaken acceleration operation condition]), while the shift position is at a reverse position for driving the vehicle backward (see Page 3 ¶[10]: when the vehicle tries to run backward, the reverse running can be prevented ,and see Page 6 ¶[7]: it is determined whether or not the traveling direction of the vehicle 10 is the same as the traveling direction at the time of parking when the vehicle 10 is started, more specifically, whether or not the vehicle 10 is moving backward); and
based on the mistaken acceleration operation condition being satisfied, vary the driving force in response to the acceleration operation amount smaller than the driving force is varied in response to the acceleration operation amount when the mistaken acceleration operation condition is not satisfied (see Fig. 2, Fig. 4 & Page 5 ¶[8]-[11]: when it is affirmed in S10 and it is determined that the vehicle 10 has started suddenly, the process proceeds to S16, and control (first vehicle speed suppression force control) for causing the vehicle 10 to generate the first vehicle speed suppression force is performed … the first vehicle speed suppression force is indicated by the throttle opening. When the vehicle 10 starts suddenly, there is a possibility that the accelerator pedal 16 may be mistakenly pressed. Therefore, as shown by the solid line in FIG. 4 even if it exists, the vehicle speed rise (specifically sudden start) by it is suppressed. Specifically, the target throttle opening is calculated so that the rotational driving force of the engine 12 decreases [smaller than the driving force], the throttle opening control value is calculated from the target throttle opening, and the throttle opening control output to the DBW mechanism 20 is performed), 
wherein the predetermined index value condition is satisfied when the driver performs a predetermined sudden operation of the acceleration operation member (see Fig. 1, Fig. 2 & Page 4 ¶[13] – Page 5 ¶[4]: The ECU 62 [controller] also operates as a driving support device, and calculates the throttle opening control value to be output to the DBW mechanism 20 when [first time point] the vehicle 10 starts [driver does not operate the brake operation member], as described later, or operates the brake hydraulic mechanism 36. The vehicle is forcibly activated separately from the operation of the brake pedal 30 [brake operation member] by a person to decelerate the traveling of the vehicle 10 to suppress an increase in vehicle speed (more specifically, sudden start) [predetermined sudden operation] due to a mistake in stepping on the accelerator pedal 16 [the driver performs a predetermined sudden operation of the acceleration operation member] and the brake pedal 30 … it is determined whether or not the vehicle 10 has suddenly started in S10. Here, the start of the vehicle 10 means a state during which the vehicle 10 reaches a predetermined vehicle speed (for example, 10 km/h) [predetermined index value] from a stop state (vehicle speed 0). At that time [second time point], the depression amount of the accelerator pedal 16 is a predetermined value. When the stepping speed is equal to or higher than the predetermined speed, the vehicle 10 is determined to start suddenly [predetermined sudden operation]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661